Title: Thomas Jefferson to James Monroe, 13 December 1817
From: Jefferson, Thomas
To: Monroe, James


                    
                        Dear Sir
                        Poplar Forest
Dec. 13. 17.
                    
                    Our Visitors determined to make a report to the Governor as their patron, of the progress and prospects of our College, with a view to place it before the legislature for their aid or adoption. I have this moment, and at this place prepared such a report, but as it will be some time before it can go the rounds of all the visitors for their signatures, your greater distance requires the expedition of an immediate copy for your consideration & authority, if you approve it, to put your name to that which will go to the Governor. the general establishment of a system of ward schools, colleges, and one University is now in a state of Crisis. a plan will be offered the legislature entirely within the limits of the funds they have on hand. the friends and opponents of the general proposition are nearly balanced, & it is believed that our mite now thrown into the scale will make it preponderate. let us have then the benefit of your name, and be so good as to return the inclosed, with your yea or nay with as little delay as possible. altho’ respect to the Govr forbids it’s being shewn before he recieves it, yet make an opportunity, if you can, of shewing it to mr Mercer, & say it is at my request. this may be necessary to conciliate him with me as the author of a scheme different from his, & it’s rival. we have no personal acquaintance, but I respect his liberal views, and wish to stand well with him, and to be considered as merely a cooperator with him, and as ascribing to him all the merit of leading the dispositions of the legislature to this great object.   ever & affectionately yours.
                    
                        Th: Jefferson
                    
                